Case 20-12836-JTD   Doc 95-5   Filed 12/01/20   Page 1 of 6




                      EXHIBIT D

                    Foster Biography
              Case 20-12836-JTD Doc 95-5 Filed 12/01/20           Page 2 of 6
                               CURRICULUM VITAE

                                MATTHEW K. FOSTER

EDUCATIONAL BACKGROUND:

2003                Bachelor of Arts degree in Finance
                    University of Utah
                    Salt Lake City, Utah

2006                Master of Business Administration
                    Northeastern University
                    Boston, Massachusetts

RELEVANT EMPLOYMENT:

2017 - Present      Sonoran Capital Advisors, LLC
                    Restructuring Financial Advisory Firm
                    Managing Director

2009 – 2016         KRyS Global USA (formerly Odyssey Capital Group, LLC)
                    Restructuring Financial Advisory Firm
                    Director

2005, 2006 – 2009   Citizens Capital, Inc
                    Private Equity Arm of Citizens Bank
                    Senior Associate

BOARD OF DIRECTORS EXPERIENCE:

2015-2016           Ultura (Switzerland) GmbH
                    Rochem AG

2006-2009           Board Director or Observer Representing Citizens Capital, Inc.
                    AeroSat Corp.
                    Brainshark, Inc.
                    CaseSight, Inc. (formerly Animation Technologies)
                    Courion, Inc.
                    Expresspoint Technologies, Inc.
                    Faucet Queens, Inc.
                    Premix, Inc.
                    Softrax, Inc.
                    SP Industries, LLC




                                                                                2|Page
            Case 20-12836-JTD Doc 95-5 Filed 12/01/20                 Page 3 of 6
                             CURRICULUM VITAE

                                  MATTHEW K. FOSTER

SUMMARY OF SELECT ENGAGEMENTS:

  •   Hired as Chief Restructuring Officer for oil field services company that specialized in
      wireline and coiled tubing operations. Main responsibilities included oversight the
      bankruptcy filing in the Southern District of Texas, subsequent § 363 sale, and
      confirmation of a liquidating plan.

  •   Engaged as Chief Restructuring Officer for public pharmaceutical company whose
      immunotherapy cancer drugs did not pass FDA approval. Hired to oversee the Delaware
      bankruptcy filing and subsequent § 363 sale as well as confirmation of a liquidating plan
      and wind down of the estate.

  •   Initially engaged as financial advisor to a trucking company that was undergoing
      unexpected liquidity constraints. After discovery of misdeeds of the corporate controller,
      the engagement expanded into appointment as Chief Financial Officer. During the court
      of the subsequent nine month, responsibilities included oversight of forensic accounting
      work and prosecution of crimes committed by former controller, oversight of day-to-day
      liquidity and accounting/finance functions, and implementation of cost cutting measures.

  •   Appointed Chief Restructuring Officer for private equity owned regional airline based in
      San Juan, Puerto Rico that filed Chapter 11 in Delaware. Responsibilities included
      management/oversight of financial operations, bankruptcy filings, § 363 sale, and
      interactions DIP lender and other creditors.

  •   Engaged as Interim Chief Financial Officer for private equity owned refrigerated trucking
      company. Managed day-to-day financial operations and assisted in restructuring of
      equipment loans with five different lenders as well as senior loan with lender that funded
      the initial leveraged buyout.

  •   Hired as Chief Restructuring Officer and Interim Chief Financial Officer for charter
      coach company based in Phoenix, Arizona that filed Chapter 11 in Arizona.
      Responsibilities included management/oversight of financial operations, bankruptcy
      filings, interactions with creditors, and creation of a plan of reorganization.

  •   Engaged by oil field services company to assist with liquidity management, vendor
      communication, and process improvement during out-of-court restructuring.

  •   Acted as Receiver for family office that managed land holdings and other investments on
      behalf of family trusts after previous CEO and family member was accused of
      mismanaging cash and assets.

  •   Engaged as financial advisor to freestanding emergency centers with operations in Texas
      and Arizona.


                                                                                    3|Page
          Case 20-12836-JTD Doc 95-5 Filed 12/01/20                 Page 4 of 6
                           CURRICULUM VITAE

                                MATTHEW K. FOSTER

•   Hired by Brazilian churrascaria steakhouse chain to evaluate capital structure and
    subsequently raise capital to refinance debt with aggressive amortization.

•   Advised Joint Provisional Liquidators for $3.5 billion hotel resort development in the
    Bahamas that was included in court proceedings in the U.S. and the Bahamas.

•   Engaged as Interim Chief Financial Officer for private equity owned snack food
    manufacturer to manage accounting staff and liquidity during full management team
    turnover and financial restructuring.

•   Hired as Interim Chief Financial Officer for technology company that was attempting to
    raise growth capital after alleged wrongdoings from previous management team.
    Managed the financial operations through Chapter 11 process and eventual § 363 sale.
    Buyer requested that I stay on as Interim CFO until permanent replacement was found.

•   Advised Chief Restructuring Officer during restructuring, sale, and bankruptcy of two
    regional hospitals. Acted as intermediary for lender, buyer, and equity holders.

•   Advised potential buyer of bankrupt regional hospital to be used as a platform/flag for
    expanding operations.

•   Advised water membrane manufacturer during restructuring and eventual § 363 sale.
    Managed cash accounts, relationships with vendors/creditors, and liaised with bankruptcy
    counsel for all filings and information requests.

•   Financial advisor to Committee of Unsecured Creditors for steel wire manufacturing
    business with multiple manufacturing facilities and over $40 million in debt.

•   Advised Chief Restructuring Officer and Plan Administrator during the sale/liquidation
    of a portfolio of eight hotels carrying approximately $190 million of secured debt.

•   Appointed Director of Swiss holding companies with subsidiaries in Germany and Italy
    that were marketed for sale.

•   Supervised court-authorized marketing process for body armor and armor plating
    manufacturer during contentious Chapter 11 bankruptcy.

•   Financial advisor for flavored cigar manufacturer involved in litigation with regulatory
    agency. Led marketing process, communicated with investors, and negotiated with
    lenders during Chapter 11 proceedings.

•   Advised commercial real estate developer during restructuring of $3.8 billion portfolio
    which included more than 60 properties held in multiple investment entities.


                                                                                  4|Page
          Case 20-12836-JTD Doc 95-5 Filed 12/01/20                 Page 5 of 6
                           CURRICULUM VITAE

                                MATTHEW K. FOSTER

•   Advised scrap metal recycling company during out-of-court restructuring and subsequent
    merger.

•   Authored report for defendant in fraudulent transfer litigation filed by Chapter 7 Trustee
    involving land and other assets that defendant received as part pre-bankruptcy settlement.

•   Provided financial analysis and report to Special Litigation Committee of hotel and
    gaming company.

•   Created cramdown interest analysis for secured lender of multi-family residential
    property in the Western U.S.

•   Provided feasibility and interest rate analysis in Chapter 11 bankruptcy for construction
    equipment distributor. Also provided valuation analysis for associated adversary
    proceeding.

•   Advised residential real estate developer with over $90 million in debt.

•   Provided interest rate analysis to residential home builder in Chapter 11.

•   Advised Committee of Unsecured Creditors of dairy farms located across the
    Southeastern U.S. during Chapter 11 bankruptcy.

•   Provided feasibility of debtor’s plan and other analyses to Trustee of wholesale food
    distributor during Chapter 11 bankruptcy.

•   Advised counsel for Committee of Unsecured Creditors of power generating company
    regarding potential fraudulent transfer claims. Analysis included review of dividend
    recapitalization transaction and cash flow projections.

•   Provided valuation and transaction analysis to real estate developer regarding potential
    sale of asset to related entity.

•   Provided financial analysis to specialty grocery store chain during out-of-court debt
    restructuring.

•   Provided a range of financial services including valuation, projections, cash flow
    analysis, and bankruptcy preparation to a distressed agricultural company that specialized
    in growing tomatoes hydroponically.

•   Analyzed weekly and long term cash flows of a distressed agricultural company
    contemplating an out-of-court restructuring that included investment of third party
    capital.


                                                                                  5|Page
          Case 20-12836-JTD Doc 95-5 Filed 12/01/20               Page 6 of 6
                           CURRICULUM VITAE

                               MATTHEW K. FOSTER

•   Advised one of two final bidders for debt secured by distressed and unfinished
    condominium development in Florida.

•   Advised potential bidder during § 363 sale process of undersecured office property
    located in Southern California.

•   Analyzed the potential creditor recovery for Committee of Unsecured Creditors of a
    technology company undergoing § 363 sale process with multiple bidders.

         DISTRESSED COMPANY/FINANCIAL SERVICES EXPERIENCE:

•    Interim Executive Roles                     •   Liquidation Analysis
•    Chief Restructuring Officer                 •   Out-of-court Restructuring
•    Independent Directorships                   •   Capital Acquisition
•    Acquisitions & Mergers                      •   Investment Underwriting
•    Business Valuation                          •   Portfolio Management
•    Plan Feasibility                            •   Cash Management
•    Interest Rate Analysis                      •   Fraudulent Transfer/Avoidance
•    Solvency Analysis                               Actions




                                                                                6|Page
